Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This communication is responsive to the RCE filed on 04/29/2022.
3.	Claims 1-6, 8. 11-12, 15-21, 23, and 26-30 are currently pending in this Office action.

Information Disclosure Statement
4.	The information disclosure statements (IDS) filed on 04/11/2022 and 04/29/2022 are considered by the examiner.

Claim Objections
5.	The examiner maintains the claim objections made in the prior Office action as explained below:
6.	Claims 23-27 are objected to because of the following informalities:  
Regarding claims 23-27, these claims recite the claim limitation of “The system” (i.e., line 1) which should be changed to --The computing system--.
Appropriate correction is required.



Specification
7.	The disclosure is objected to because of the following informalities:  
In the specification, paragraph 001297, line 2, the phrase “the search heard 210” should be changed to --the search head 210--.
Appropriate correction is required.

Drawings
8.	The drawings are objected to because the incorrect count number listed for “Key Val.” of R in the table 7202 (Fig.72).  The detailed explanation is provided in the 35 U.S.C. 112 rejections set forth below.  It appears that the “R” value should be 8, instead of 7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 1-6, 8. 11-12, 15-21, 23, and 26-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1, 21 and 28, these claims recite the limitations of “obtaining the particular quantity of records from the intermediate partition, wherein the obtaining the particular quantity of records from the intermediate partition is based on the first portion of the query, and causing display of the result of the query including an indication of the particular quantity of records obtained from the intermediate partition” (emphasis added) (i.e., lines 28-32 of claim 1; lines 38-43 of claim 21; and lines 33-37 of claim 28).   More specifically, it is unclear how and in what manner “… based on the first portion of the query” (i.e., line 30 of claim 1) related to “an indication of the particular quantity of records obtained from the intermediate partition” (i.e., lines 31-32 of claim 1); “an indication to identify a particular quantity of records as a result of the query” (i.e., line 3 of claim 1); and “based at least in part on the indication to identify the particular quantity of records as the result of the query” (i.e., lines 17-18 of claim 1).  It appears that the recited “first portion of the query” has some relationship with the claimed indication features, but it is unclear and clarification is required.  Furthermore, it is unclear how the claimed “indication” features (i.e. line 3 of claim 1; line 17 of claim 1; and line 31 of claim 1) are related to one another.  Are they referring to the same thing?  Clarification is required.
	In addition, it appears what has been described in the specification (i.e. paragraphs [001296-001298]) is inconsistent with what has been shown in Fig.72.  More specifically, Fig.72 (recreated below for convenience) shows that the Intermediate table ‘7202’ lists an incorrect “Count” number for “Key Val. R” (as shown below; the dotted marked arrows).  Furthermore, the specification discloses in paragraph 001296, lines 4-5, (i.e., “the system 16 can push the command to the worker nodes 3306 such that only the top four results each partition are sent to the search head 210 for further processing…”) and paragraph 001297, lines 2-3, (i.e., “As such, the search heard 210 is able to more quickly identify the top four results from the received records (G:8, H:9, N:8, U:9) and provide them as a final result as shown at 7204…”).
It appears, in view of Fig.72 and paragraphs [001296-001298], that a correct number for “R” in the table 7202 should be 8, instead of 7.  Also, assuming the correct value for “R” is 8, it is unclear how the system selects “N” over “R” in the Final table 7204, when both N and R provides the same value (i.e. 8).  Clarification is required.

    PNG
    media_image1.png
    1325
    1635
    media_image1.png
    Greyscale

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA M PYO/Primary Examiner, Art Unit 2161